Appeal from a judgment of the County Court of Schenectady County (Sise, J.), rendered April 30, 1998, convicting defendant upon his plea of guilty of the crime of assault in the second degree.
In satisfaction of a four-count indictment, defendant pleaded guilty to the crime of assault in the second degree and executed a written waiver of his right to appeal. He was sentenced as a second felony offender in accordance with the negotiated plea agreement to a determinate sentence of five years, to be served consecutive to a sentence he was currently serving. Defense counsel asserts that there are no nonfrivolous issues that can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.